People v Kimmy (2020 NY Slip Op 05426)





People v Kimmy


2020 NY Slip Op 05426


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (247/16) KA 12-01252.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCOREY T. KIMMY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.